DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US PGPUB 2016/0373474; hereinafter Sood) in view of Wang (US PGPUB 2017/0048115; hereinafter “Wang”), in view of Koushik et al. (US PGPUB 2016/0132214; hereinafter “Koushik”) and in view of Palermo et al. (US PGPUB 2017/0177396; hereinafter “Palermo”).
Claim 1: (Currently Amended)

receiving, by a first unit and from a second unit, a management message of an application ([0116] “At data flow 924, the NFV security services controller 102 activates the NFV security services agent. To do so, the NFV security services controller 102 provides an activation signal to the NFV security services agent via a secure communication channel. Additionally, consistent with other messages transmitted by the NFV security services controller 102 that need to be authenticated, the activation signal may include the unique identifier”), and
wherein the first unit is an agent unit of the application, and the first unit is a virtualized network function (NVF) unit with an application agent function or the first unit is an application agent module comprised in the VNF unit ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic,” wherein the “software” is the “application”. [0072] “each of the illustrative service function chain VNFs 452 includes an instance of an NFV security services agent … Each of the NFV security services agents 458, 460 is configured to collect telemetry data at a virtual environment level (i.e., collect VNF telemetry data from each of the service function chain VNFs 452 on which the NFV security services agent resides).”);
wherein the second unit is an application management unit or a virtualized network function management unit ([0030] “the NFV security services controller 102 is configured to manage one or more security monitoring VNFs, or virtual security function (VSF) VNFs, to deploy into virtualized environments to create a set of virtual security 
managing, by the first unit, the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic.” [0037] “The VIM 106 may be embodied as, or otherwise include, any type of hardware, software, and/or firmware capable of performing the functions described herein, such as controlling and managing the NFV infrastructure 108 compute, storage, and network resources (e.g., physical and virtual).”). 

With further regard to Claim 1, Sood does not teach the following, however, Wang teaches:
wherein the management message carries at least one of an identifier of the application or an identifier of a virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Sood with the application identifier as taught by Wang since “the manageability and operability of the SDN application are improved” (Wang [0149]).


wherein the first unit is an agent unit of the application and performs life cycle management on the application ([0034] “Application delivery agent 136 (which may be a client component of application fulfillment platform 120) may be configured to communicate with various fulfillment platform control plane services 126 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 132.” [0082] “an application delivery agent, which may include… a runtime engine component 642 (e.g., one that is configured to execute virtualized applications on behalf of the end user.” [0143] “application delivery agents described herein may be configured to do some or all of the following: … Manage the lifecycle of virtualized applications.”), and
wherein the application is provided by a provider other than the provider of the first unit such that the application is a third-party application ([0020] “customers of a service provider (e.g., buyers or IT administrators within an enterprise) may be able to discover and subscribe to third party applications (or applications that have been purchased or licensed from a third party by the service provider) on-demand and make them available to their end users on virtual desktop instances.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Sood in view of Wang with the agent as taught by Koushik since “For a large enterprise, it can be difficult to keep all of the applications they may wish to use up to date using the traditional approach of physically installing applications on each 

With further regard to Claim 1, Sood in view of Wang and Koushik does not teach the following, however, Palermo teaches:
wherein the first unit and the second unit are included in a network element and the network element is running a platform service by a provider of the first unit ([0024] “The multi-stage Service Function Chaining (SFC) method isolates particular packet processing services (e.g., decryption, de-compression, packet inspection) into separate VMs that may run services (applications or apps) on different guest operating systems (OSs) from different vendors. For an operator VNF environment, a SFC may comprise an LTE core network PGW (Packet Data Network Gateway) tunneling traffic from the UE (user equipment), and utilizing virtualized MME (Mobility Management Entity) and SGW (serving gateway) functions on the same platform. An embodiment of this scenario is in the Mobile Edge Core (MEC) or Cloudlet computing model,” wherein the “vendor” is the “provider”. [0060] “Overloaded servers can be identified through a variety of techniques including hardware monitors (such as performance counters), software instrumentation (using tools such as Intel Node Manager) in the OS or application, or some combination of these. The overload conditions can be detected or predicted either locally on the platform or remotely in a management layer such as an orchestrator.”).


Claim 2:
Sood in view of Wang, Koushik and Palermo teaches the method of claim 1, and Sood further teaches wherein the managing the application comprises one or any combination of the following cases: 
performing, by the first unit, virtual resource management on the application; performing, by the first unit, software management on the application; performing, by the first unit, parameter configuration on the application; and monitoring, by the first unit, the application or the virtual machine corresponding to the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic (e.g., firewall services, network address translation (NAT) services, load-balancing services, deep packet inspection (DPI) services, transmission control protocol (TCP) optimization services, intrusion detection services, etc.). Further, to provide certain network services, multiple VNFs may be created as a service function chain, or a VNF forwarding graph (i.e., a series of VNFs performed in an ordered sequence to implement the desired network service).”). 

Claim 3: 
Sood in view of Wang, Koushik and Palermo teaches the method of claim 2, and Wang further teaches wherein the performing 
virtual resource management on the application comprises:
sending, by the first unit, a virtual resource management request to the second unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: registering an SDN application to the application plane in response to a request for registering the SDN application and applying to a bottom controller plane coordinator for resources”), 
wherein the virtual resource management request carries the at least one of the identifier of the application or the identifier of the virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”),
the second unit is an application management unit or a virtualized network function management unit ([0103] “the application management module is responsible for discovery of an application, search of information, announcement of a message and access of data”); and 
receiving, by the first unit, information that is sent by the second unit and is about a virtual resource used for the application ([0023] “registering an SDN application to the application plane in response to a request for registering the SDN application” [0025] “the method further includes: comparing a plurality of options according to a 

	Claim 4: 
Sood in view of Wang, Koushik and Palermo teaches the method of claim 2, and Wang further teaches wherein the performing software management on the application comprises: 
obtaining, by the first unit, a software package of the application or software update information of the application; and installing, by the first unit, the software package, or performing software upgrade on the application based on the software update information; or sending, by the first unit, the software package or the software update information to the virtual machine ([0023] “integrating an SDN application in the application plane includes at least one of the following: … updating an SDN application in response to a request for updating the SDN application.” [0123] “Through the functional components for SDN application integration, management and control, functions such as… update and upgrade… of SDN applications can be successfully implemented.”). 

Claim 5: 
Sood in view of Wang, Koushik and Palermo teaches the method of claim 2, and Sood further teaches wherein the monitoring the application or the virtual machine corresponding to the application comprises: 


Claim 6: 
Sood in view of Wang, Koushik and Palermo teaches the method of claim 5, and Wang further teaches further comprising: 
sending, by the first unit to the second unit, the at least one of the running status of the application, the resource usage of the virtual machine, the performance information of the application or the virtual machine, or the fault information of the application or the virtual machine ([0097] “The application awareness module is configured to be aware of a certain type of a current called specific application and a corresponding situation and status thereof, including providing specific attribute, statistic information and the like of each application. The application information awarded by the application awareness module is transmitted to the monitoring module,” and [0019] “the application status includes at least one of the following: registered, idle, active, suspended and deregistered.” [0152] “one skilled in the art should understand that all components and all steps in the present invention … may be … distributed on a network 

Claim 7: (Currently Amended)
Sood teaches an application management method in a network functions virtualization (NFV) environment, wherein the method comprises: 
sending, by a second unit, a management message of an application to a first unit ([0116] “At data flow 924, the NFV security services controller 102 activates the NFV security services agent. To do so, the NFV security services controller 102 provides an activation signal to the NFV security services agent via a secure communication channel. Additionally, consistent with other messages transmitted by the NFV security services controller 102 that need to be authenticated, the activation signal may include the unique identifier”), 
wherein the second unit is an application management device or a virtualized network function management unit ([0030] “the NFV security services controller 102 is configured to manage one or more security monitoring VNFs, or virtual security function (VSF) VNFs, to deploy into virtualized environments to create a set of virtual security devices. Accordingly, the NFV security services controller 102 may be configured to maintain a consistent state across the NFV security architecture 116 according to the aforementioned security policy.”),
wherein the first unit is an agent of the application, and the first unit is a virtualized network function (VNF) unit with an application agent function or the first unit 
so that the first unit manages the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic.” [0037] “The VIM 106 may be embodied as, or otherwise include, any type of hardware, software, and/or firmware capable of performing the functions described herein, such as controlling and managing the NFV infrastructure 108 compute, storage, and network resources (e.g., physical and virtual).”).

With further regard to Claim 7, Sood does not teach the following, however, Wang teaches:
wherein the management message carries at least one of an identifier of the application or an identifier of a virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”).


With further regard to Claim 7, Sood in view of Wang does not teach the following, however, Koushik teaches:
wherein the first unit is an agent unit of the application and performs life cycle management on the application ([0034] “Application delivery agent 136 (which may be a client component of application fulfillment platform 120) may be configured to communicate with various fulfillment platform control plane services 126 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 132.” [0082] “an application delivery agent, which may include… a runtime engine component 642 (e.g., one that is configured to execute virtualized applications on behalf of the end user.” [0143] “application delivery agents described herein may be configured to do some or all of the following: … Manage the lifecycle of virtualized applications.”), and
wherein the application is provided by a provider other than the provider of the first unit such that the application is a third-party application ([0020] “customers of a service provider (e.g., buyers or IT administrators within an enterprise) may be able to discover and subscribe to third party applications (or applications that have been purchased or licensed from a third party by the service provider) on-demand and make them available to their end users on virtual desktop instances.”).

 
With further regard to Claim 7, Sood in view of Wang and Koushik does not teach the following, however, Palermo teaches:
wherein the first unit and the second unit are included in a network element and the network element is running a platform service by a provider of the first unit ([0024] “The multi-stage Service Function Chaining (SFC) method isolates particular packet processing services (e.g., decryption, de-compression, packet inspection) into separate VMs that may run services (applications or apps) on different guest operating systems (OSs) from different vendors. For an operator VNF environment, a SFC may comprise an LTE core network PGW (Packet Data Network Gateway) tunneling traffic from the UE (user equipment), and utilizing virtualized MME (Mobility Management Entity) and SGW (serving gateway) functions on the same platform. An embodiment of this scenario is in the Mobile Edge Core (MEC) or Cloudlet computing model,” wherein the “vendor” is the “provider”. [0060] “Overloaded servers can be identified through a variety 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Sood in view of Wang and Koushik with the network element as taught by Palermo as this “provides a method to detect and respond to increase the capability of Cloud-based Servers to handle increased application load by using FPGA acceleration rather than general-purpose CPUs” (Palermo [0058]).

Claim 8:
Sood in view of Wang, Koushik and Palermo teaches the method according to claim 7, and Wang teaches further comprising: 
receiving, by the second unit, a virtual resource management request sent by the first unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: registering an SDN application to the application plane in response to a request for registering the SDN application and applying to a bottom controller plane coordinator for resources”), 
wherein the virtual resource management request carries the at least one of the identifier of the application or the identifier of the virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”).


Claim 9: 
Sood in view of Wang, Koushik and Palermo teaches the method according to claim 7, and Wang teaches further comprising: 
sending, by the second unit, a software package of the application or software update information of the application to the first unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: … updating an SDN application in response to a request for updating the SDN application.” [0123] “Through the functional components for SDN application integration, management and control, functions such as… update and upgrade… of SDN applications can be successfully implemented.”).

Claim 10: 
Sood in view of Wang, Koushik and Palermo teaches the method according to claim 7, and Wang teaches wherein the method further comprises: 
receiving, by the second unit, at least one of the following items sent by the first unit: a running status of the application, resource usage of the virtual machine, 
	Claim 11: (Currently Amended)
Sood teaches an application management apparatus in a network functions virtualization (NFV) environment, comprising: 
a memory, configured to store computer executable program code (Fig. 2: Memory 208. [0041] “The memory 208 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein”); and 
a processor, coupled to the memory (Fig. 2: Processor 202), 
wherein the program code comprises instructions, and when the processor executes the instructions, the instructions enable the apparatus to perform operations 
receiving, from a second unit, a management message of an application ([0116] “At data flow 924, the NFV security services controller 102 activates the NFV security services agent. To do so, the NFV security services controller 102 provides an activation signal to the NFV security services agent via a secure communication channel. Additionally, consistent with other messages transmitted by the NFV security services controller 102 that need to be authenticated, the activation signal may include the unique identifier”), 
wherein the apparatus is an agent of the application and the apparatus is a virtualized network function (VNF) unit with an application agent function or the apparatus is an application agent module comprised in the VNF unit ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic,” wherein the “software” is the “application”. [0072] “each of the illustrative service function chain VNFs 452 includes an instance of an NFV security services agent … Each of the NFV security services agents 458, 460 is configured to collect telemetry data at a virtual environment level (i.e., collect VNF telemetry data from each of the service function chain VNFs 452 on which the NFV security services agent resides).”), 
wherein the second unit is an application management unit or a virtualized network function management unit ([0030] “the NFV security services controller 102 is configured to manage one or more security monitoring VNFs, or virtual security function 
managing the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic.” [0037] “The VIM 106 may be embodied as, or otherwise include, any type of hardware, software, and/or firmware capable of performing the functions described herein, such as controlling and managing the NFV infrastructure 108 compute, storage, and network resources (e.g., physical and virtual).”). 

With further regard to Claim 11, Sood does not teach the following, however, Wang teaches:
wherein the management message carries at least one of an identifier of the application or an identifier of a virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Sood with the application identifier as taught by Wang since “the manageability and operability of the SDN application are improved” (Wang [0149]).


wherein the apparatus is an agent unit of the application and performs life cycle management on the application ([0034] “Application delivery agent 136 (which may be a client component of application fulfillment platform 120) may be configured to communicate with various fulfillment platform control plane services 126 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 132.” [0082] “an application delivery agent, which may include… a runtime engine component 642 (e.g., one that is configured to execute virtualized applications on behalf of the end user.” [0143] “application delivery agents described herein may be configured to do some or all of the following: … Manage the lifecycle of virtualized applications.”), and
wherein the application is provided by a provider other than the provider of the apparatus such that the application is a third-party application ([0020] “customers of a service provider (e.g., buyers or IT administrators within an enterprise) may be able to discover and subscribe to third party applications (or applications that have been purchased or licensed from a third party by the service provider) on-demand and make them available to their end users on virtual desktop instances.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Sood in view of Wang with the agent as taught by Koushik since “For a large enterprise, it can be difficult to keep all of the applications they may wish to use up to date using the traditional approach of physically installing applications on each 

With further regard to Claim 11, Sood in view of Wang and Koushik does not teach the following, however, Palermo teaches:
wherein the apparatus and the second unit are included in a network element and the network element is running a platform service by a provider of the apparatus ([0024] “The multi-stage Service Function Chaining (SFC) method isolates particular packet processing services (e.g., decryption, de-compression, packet inspection) into separate VMs that may run services (applications or apps) on different guest operating systems (OSs) from different vendors. For an operator VNF environment, a SFC may comprise an LTE core network PGW (Packet Data Network Gateway) tunneling traffic from the UE (user equipment), and utilizing virtualized MME (Mobility Management Entity) and SGW (serving gateway) functions on the same platform. An embodiment of this scenario is in the Mobile Edge Core (MEC) or Cloudlet computing model,” wherein the “vendor” is the “provider”. [0060] “Overloaded servers can be identified through a variety of techniques including hardware monitors (such as performance counters), software instrumentation (using tools such as Intel Node Manager) in the OS or application, or some combination of these. The overload conditions can be detected or predicted either locally on the platform or remotely in a management layer such as an orchestrator.”).


Claim 12:
Sood in view of Wang, Koushik and Palermo teaches the apparatus of claim 11, and Sood further teaches wherein the operation of managing the application comprises one or any combination of the following cases: performing virtual resource management on the application; performing software management on the application; performing parameter configuration on the application; and monitoring the application or the virtual machine corresponding to the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic (e.g., firewall services, network address translation (NAT) services, load-balancing services, deep packet inspection (DPI) services, transmission control protocol (TCP) optimization services, intrusion detection services, etc.). Further, to provide certain network services, multiple VNFs may be created as a service function chain, or a VNF forwarding graph (i.e., a series of VNFs performed in an ordered sequence to implement the desired network service).”).

Claim 13: 

sending a virtual resource management request to the second unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: registering an SDN application to the application plane in response to a request for registering the SDN application and applying to a bottom controller plane coordinator for resources”), 
wherein the virtual resource management request carries the at least one of the identifier of the application or the identifier of the virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”),
the second unit is an application management unit or a virtualized network function management unit ([0103] “the application management module is responsible for discovery of an application, search of information, announcement of a message and access of data”); and 
receiving information about a virtual resource used for the application from the second unit ([0023] “registering an SDN application to the application plane in response to a request for registering the SDN application” [0025] “the method further includes: comparing a plurality of options according to a predetermined policy when the plurality of options exist, and selecting resources of the SDN application/applications according to a comparison result.”).


Sood in view of Wang, Koushik and Palermo teaches the apparatus of claim 12, and Wang further teaches wherein the operation of performing software management on the application comprises: 
obtaining a software package of the application or software update information of the application; and installing the software package, or performing software upgrade on the application based on the software update information; or sending the software package or the software update information to the virtual machine ([0023] “integrating an SDN application in the application plane includes at least one of the following: … updating an SDN application in response to a request for updating the SDN application.” [0123] “Through the functional components for SDN application integration, management and control, functions such as… update and upgrade… of SDN applications can be successfully implemented.”).  

Claim 15: 
Sood in view of Wang, Koushik and Palermo teaches the apparatus of claim 12, and Sood further teaches wherein the operation of monitoring the application or the virtual machine corresponding to the application comprises: 
monitoring at least one of a running status of the application, resource usage of the virtual machine, performance information of the application or the virtual machine, or fault information of the application or the virtual machine ([0066] “the telemetry data collected by the NFV security services agent 486 may include NIC configuration information, various hardware flaws, errors, and/or anomalies, and network packet 

Claim 16: 
Sood in view of Wang, Koushik and Palermo teaches the apparatus of claim 15, and Wang further teaches wherein when the processor executes the instruction, the instruction enables the apparatus to further perform the following operations: 
sending, to the second unit, the at least one of the running status of the application, the resource usage of the virtual machine, the performance information of the application or the virtual machine, or the fault information of the application or the virtual machine ([0097] “The application awareness module is configured to be aware of a certain type of a current called specific application and a corresponding situation and status thereof, including providing specific attribute, statistic information and the like of each application. The application information awarded by the application awareness module is transmitted to the monitoring module,” and [0019] “the application status includes at least one of the following: registered, idle, active, suspended and deregistered.” [0152] “one skilled in the art should understand that all components and all steps in the present invention … may be … distributed on a network consisting of a plurality of computing devices,” wherein the “application awareness module” and “monitoring module” are implemented via the “first unit” and “second unit” as was taught above by Sood in view of Wang and Koushik.).


Sood teaches an application management apparatus in a network functions virtualization (NFV) environment, comprising: 
a memory, configured to store computer executable program code (Fig. 2: Memory 208. [0041] “The memory 208 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein”); and 
a processor, coupled to the memory (Fig. 2: Processor 202), 
wherein the program code comprises instructions, and when the processor executes the instructions, the instructions enable the apparatus to perform operations comprising ([0041] “the memory 208 may store various data and software used during operation of the computing node 110 such as operating systems, applications, programs, libraries, and drivers.”): 
sending a management message of an application to a first unit ([0116] “At data flow 924, the NFV security services controller 102 activates the NFV security services agent. To do so, the NFV security services controller 102 provides an activation signal to the NFV security services agent via a secure communication channel. Additionally, consistent with other messages transmitted by the NFV security services controller 102 that need to be authenticated, the activation signal may include the unique identifier”),
wherein the apparatus is an application management unit or a virtualized network function management unit ([0030] “the NFV security services controller 102 is configured to manage one or more security monitoring VNFs, or virtual security function (VSF) VNFs, to deploy into virtualized environments to create a set of virtual security 
wherein the first unit is an agent of the application, and the first unit is a virtualized network function (VNF) unit with an application agent function or the first unit is an application agent module comprised in the VNF unit ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic,” wherein the “software” is the “application”. [0072] “each of the illustrative service function chain VNFs 452 includes an instance of an NFV security services agent … Each of the NFV security services agents 458, 460 is configured to collect telemetry data at a virtual environment level (i.e., collect VNF telemetry data from each of the service function chain VNFs 452 on which the NFV security services agent resides).”), and
so that the first unit manages the application ([0026] “Each of the VNF instances, or VNFs, typically relies on one or more VMs, which may be running different software and/or processes to perform network services on network traffic.” [0037] “The VIM 106 may be embodied as, or otherwise include, any type of hardware, software, and/or firmware capable of performing the functions described herein, such as controlling and managing the NFV infrastructure 108 compute, storage, and network resources (e.g., physical and virtual).”).

With further regard to Claim 17, Sood does not teach the following, however, Wang teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Sood with the application identifier as taught by Wang since “the manageability and operability of the SDN application are improved” (Wang [0149]).

With further regard to Claim 17, Sood in view of Wang does not teach the following, however, Koushik teaches:
wherein the first unit is an agent unit of the application and performs life cycle management on the application ([0034] “Application delivery agent 136 (which may be a client component of application fulfillment platform 120) may be configured to communicate with various fulfillment platform control plane services 126 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 132.” [0082] “an application delivery agent, which may include… a runtime engine component 642 (e.g., one that is configured to execute virtualized applications on behalf of the end user.” [0143] “application delivery agents described herein may be configured to do some or all of the following: … Manage the lifecycle of virtualized applications.”), and
wherein the application is provided by a provider other than the provider of the first unit such that the application is a third-party application ([0020] “customers of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Sood in view of Wang with the agent as taught by Koushik since “For a large enterprise, it can be difficult to keep all of the applications they may wish to use up to date using the traditional approach of physically installing applications on each machine” (Koushik [0004]) and “it may be desirable for the application delivery agent (rather than an end user) to manage the work to install, uninstall, update, and/or reinstall applications on the virtual desktop instance (especially when there may be multiple end users sharing a single virtual desktop instance)” (Koushik [0151]).

With further regard to Claim 17, Sood in view of Wang and Koushik does not teach the following, however, Palermo teaches:
wherein the first unit and the apparatus are included in a network element and the network element is running a platform service by a provider of the first unit ([0024] “The multi-stage Service Function Chaining (SFC) method isolates particular packet processing services (e.g., decryption, de-compression, packet inspection) into separate VMs that may run services (applications or apps) on different guest operating systems (OSs) from different vendors. For an operator VNF environment, a SFC may comprise an LTE core network PGW (Packet Data Network Gateway) tunneling traffic from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Sood in view of Wang and Koushik with the network element as taught by Palermo as this “provides a method to detect and respond to increase the capability of Cloud-based Servers to handle increased application load by using FPGA acceleration rather than general-purpose CPUs” (Palermo [0058]).

Claim 18: 
Sood in view of Wang, Koushik and Palermo teaches the apparatus according to claim 17, and Wang further teaches wherein when the processor executes the instruction, the instruction enables the apparatus to further perform the following operations: 
receiving a virtual resource management request from the first unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: registering an SDN application to the application plane in response to a 
wherein the virtual resource management request carries the at least one of the identifier of the application or the identifier of the virtual machine corresponding to the application ([0015] “Unified Application Identifier (UAID)” [0017] “wherein the information during application registration includes at least one of the following: UAID”); and
sending information about a virtual resource used for the application to the first unit ([0023] “registering an SDN application to the application plane in response to a request for registering the SDN application” [0025] “the method further includes: comparing a plurality of options according to a predetermined policy when the plurality of options exist, and selecting resources of the SDN application/applications according to a comparison result.”).

Claim 19: 
Sood in view of Wang, Koushik and Palermo teaches the apparatus according to claim 17, and Wang further teaches wherein when the processor executes the instruction, the instruction enables the apparatus to further perform the following operations: 
sending a software package of the application or software update information of the application to the first unit ([0023] “integrating an SDN application in the application plane includes at least one of the following: … updating an SDN application in response to a request for updating the SDN application.” [0123] “Through the functional 

Claim 20: 
Sood in view of Wang, Koushik and Palermo teaches the apparatus according to claim 17, and Wang further teaches wherein when the processor executes the instruction, the instruction enables the apparatus to further perform the following operations: 
receiving at least one of the following items from the first unit: a running status of the application, resource usage of the virtual machine, performance information of the application or the virtual machine, or fault information of the application or the virtual machine ([0097] “The application awareness module is configured to be aware of a certain type of a current called specific application and a corresponding situation and status thereof, including providing specific attribute, statistic information and the like of each application. The application information awared by the application awareness module is transmitted to the monitoring module,” and [0019] “the application status includes at least one of the following: registered, idle, active, suspended and deregistered.” [0152] “one skilled in the art should understand that all components and all steps in the present invention … may be … distributed on a network consisting of a plurality of computing devices,” wherein the “application awareness module” and “monitoring module” are implemented via the “first unit” and “second unit” as was taught above by Sood in view of Wang and Koushik.).


Sood in view of Wang, Koushik and Palermo teaches the method of claim 1, and Koushik further teaches wherein the life cycle management performed on the application by the first unit comprises one or more of: adding the application, scaling out or scaling in the application, releasing the application, and deleting the application ([0234] “One embodiment of an application delivery agent lifecycle is illustrated by the flow diagram in FIG. 12.” [0235] “the application delivery agent may … manage the installation, uninstallation, updating, or reinstallation of an application”).

Response to Arguments
Applicant's arguments, see Pages 8-11 of the Remarks filed June 18, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-21 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194